Title: To James Madison from John Moody, 8 February 1802 (Abstract)
From: Moody, John
To: Madison, James


8 February 1802, Richmond. Having heard that General Guerrant has declined appointment as Richmond postmaster, asks JM to secure “this little Place” for him. Has written to other friends in Washington on this subject.
 

   RC (DLC). 1 p.


   Richmond postmaster Augustine Davis was also the publisher of the Va. Gazette, and General Advertiser, a newspaper with Federalist inclinations. On 13 Dec. 1801 Jefferson had written Monroe, “In cleansing the Post office Davis must be removed,” and he asked Monroe to recommend respectable gentlemen, “perhaps some member of your council.” In his reply of 21 Dec. Monroe suggested council members John Guerrant and Dr. William Foushee, adding, however, that Davis was attentive, accommodating, and inoffensive. The Richmond Examiner announced Guerrant’s appointment on 9 Feb. noting that it was unknown if he would accept. Guerrant declined the position on the grounds that the yearly income of $1,700 would not cover office rental, living quarters, and an assistant’s salary and also support his family. The demands of the post office, moreover, unlike those of the state council, would leave him no time to pursue farming. On 12 Feb. 1802 Monroe added the name of Col. Parke Goodall to “the list of candidates for the post office in this city.” None of those suggested was appointed, and at the end of the year Marks Vandewall filled the position (Richmond Va. Gazette, and General Advertiser, 5 Jan. 1803; Durey, “With the Hammer of Truth”: James Thomson Callender, p. 117; Monroe to Jefferson, 21 Dec. 1801, Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe (7 vols.; New York and London, 1898–1903)., 3:323–24; Jefferson to Monroe, 13 Dec. 1801, Guerrant to Jefferson, 7 Feb. 1802, Monroe to Jefferson, 12 Feb. 1802 [DLC: Jefferson Papers]; CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 9:346; Richmond Examiner, 9 Feb. 1802; see also Moody to JM, 7 Jan. 1799, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:198, 199 n. 2).

